DETAILED CORRESPONDENCE
Status of the Application
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 48-67 are pending in the application.

Election/Restrictions
Applicant's election with traverse of species (A), a population of stem cells including mesenchymal cells, and species (AA), population of cells comprise CD34– cells, in the reply filed on February 18, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 52 and 67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. The election in the reply filed on February 18, 2022 has been treated as being made without traverse.
Claims 48-51 and 53-66 are being examined on the merits with claims 49 and 50 being examined only to the extent the claims read on the elected species. 

Priority
This application is a continuation application of U.S. non-provisional application no. 15/864,975, filed on January 8, 2018, now abandoned, which is a continuation 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, provisional Application No. 60/810,469, fails to provide adequate support or enablement in the manner provided by 35 pre-AIA  35 U.S.C. 112, first paragraph, for one or more claims of this application, namely the following limitations: 
oC” and “wherein the population of modified cells has a viability of at least 70% after 24 hours after the contacting with the α-1,3-fucosyltransferase” in claim 48;
“the population of modified cells has a viability of at least 80% at 12 hours after the contacting with the α-1,3-fucosyltransferase” in claim 53;
“the population of modified cells has a viability of at least 80% at 24 hours after the contacting with the α-1,3-fucosyltransferase” in claim 54;
“the population of modified cells has a viability of at least 90% at 12 hours after the contacting with the α-1,3-fucosyltransferase” in claim 55;
“the population of modified cells has a viability of at least 90% at 24 hours after the contacting with the α-1,3-fucosyltransferase” in claim 56;
“the population of modified cells is administered allogeneically or autogeneically” in claim 60; 
“the population of modified cells is administered intravascularly” in claim 61; 
“the population of modified cells is effective to home to sites of one or more of E-selectin and L-selectin expression in the subject” in claim 63;
“a purified sialyltransferase in a physiologically acceptable solution without the input of divalent metal co-factors and in the presence of a sialic acid donor” in claim 65; and 
“the population of cells comprise CD34– cells” in claim 66.
In the absence of adequate descriptive support in the ‘469 provisional application, the claimed invention is accorded an effective filing date of June 4, 2007. In 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on June 28, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.
The 16-page IDS filed on June 28, 2021 has been lined through because the cited references are duplicated in the two other IDSs filed on June 28, 2021.
The listing of references in the specification at pp. 23-25 is not a proper IDS.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited on the IDSs filed on June 28, 2021, they have not been considered.

Drawing Figures
According to 37 CFR 1.84(u):
(u) Numbering of views.
(1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one 
(2) Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters.
The drawing figures 5-7 filed on May 8, 2020 are objected to because the view number is preceded by “Figure”, which should be replaced with the abbreviation “FIG.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 48, 51, 65, and 66 are objected to because of the following informalities:
Claim 48 is objected to in the recitation of “A method of administering a population of modified cells to a subject” and in the interest of improving claim form and consistency, it is suggested that the noted phrase be amended to recite (with markings to show changes made) “A method of administering a population of modified cells comprising modified CD44 structures that bind E-selectin to a subject”.
Claim 48 is also objected to in the recitation of “contacting a population of cells in vitro with a purified α-1,3-fucosyltransferase capable of transferring 1.0 μmole of fucose to an acceptor per minute at pH 6.5 at 37oC in a physiologically acceptable solution comprising a fucose donor, without the input of divalent metal co-factors, thereby” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite (with markings to show changes made) “contacting a population of cells in vitro with a purified α-1,3-fucosyltransferase without the input of divalent metal co-factors, wherein the purified α-1,3-fucosyltransferase is capable of transferring 1.0 μmole of fucose to an acceptor per minute at pH 6.5 at 37oC in a physiologically acceptable solution comprising a fucose donor, 
Claim 51 is objected to in the recitation of “the population of modified cells bind to” and in the interest of improving claim form and grammar, it is suggested that the term “bind” be replaced with “binds”.
also contacted with a purified sialyltransferase in a physiologically acceptable solution without the input of divalent metal co-factors and in the presence of a sialic acid donor”.
Claim 66 is objected to in the recitation of “the population of modified cells comprise CD34– cells” and in the interest of improving claim form and grammar, it is suggested that the term “comprise” be replaced with “comprises”.

Claim Rejections - 35 USC § 112, First Paragraph

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 48-51 and 53-66 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of administering a population of modified cells to a subject comprising the steps of: 
(1) providing a population of cells that expresses α(2,3)-sialylated CD44 and contacting the population of cells in vitro with a purified α-1,3-fucosyltransferase in a physiologically acceptable solution that comprises a fucose donor and does not 
(2) administering the population of modified cells to the subject, 
does not reasonably provide enablement for all methods as encompassed by the claims, particularly with respect to forming the population of modified cells. 
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
The nature of the invention: According to the specification, “[t]he invention is based in part on the surprising discovery that glycosyltransferases retain enzymatic activity in the absence of divalent metal co-factors… Previously, divalent metal co-factors had been deemed critical for enzymatic activity… Previous attempts to modify 
The breadth of the claims: The instant claims are drawn to a method of administering a population of modified cells to a subject comprising the steps of: 
(1) contacting a population of cells in vitro with a purified α-1,3-fucosyltransferase capable of transferring 1.0 μmole of fucose to an acceptor per minute at pH 6.5 at 37oC in a physiologically acceptable solution comprising a fucose donor, without the input of divalent metal co-factors, thereby forming the population of modified cells comprising modified CD44 structures that bind E-selectin, and wherein the population of modified cells has a viability of at least 70% at 24 hours after the contacting with the α-1,3-fucosyltransferase; and 
(2) administering the population of modified cells to the subject.
Given a broadest reasonable interpretation, the population of cells that are treated with the purified α-1,3-fucosyltransferase to form the population of modified cells is unlimited. 
Given a broadest reasonable interpretation, the recitation of “capable of transferring 1.0 μmole of fucose to an acceptor per minute at pH 6.5 at 37oC in a physiologically acceptable solution comprising a fucose donor” is interpreted as describing characteristics of the recited purified α-1,3-fucosyltransferase and does not limit the reaction conditions for forming the population of modified cells. Rather, the reaction conditions for forming the population of modified cells – with the exception of requirement of “without the input of divalent metal co-factors” – are interpreted as being unlimited. 
The amount of direction provided by the inventor; The existence of working examples: The specification discloses a single working example of forming a population of modified cells comprising modified CD44 structures that bind E-selectin, and wherein the population of modified cells has a viability of at least 70% at 24 hours after contacting with α-1,3-fucosyltransferase – providing a population of cells that expresses α(2,3)-sialylated CD44 and contacting the population of cells in vitro with a purified α-1,3-fucosyltransferase in a physiologically acceptable solution that comprises a fucose donor and does not comprise divalent metal co-factors, thereby forming a population of modified cells comprising CD44 structures with α-1,3-fucose modifications that bind E-selectin, and wherein the population of modified cells has a viability of at least 70% at 24 hours after the contacting with the α-1,3-fucosyltransferase. Other than this working example, the specification fails to teach or provide guidance regarding other cells and reaction conditions for forming a population of modified cells comprising modified CD44 structures that bind E-selectin, and wherein the population of modified cells has a viability of at least 70% at 24 hours after contacting with α-1,3-fucosyltransferase.
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: The closest prior art is the reference of Xia et al. (US 2004/0209357 A1; cited on the IDS filed on June 28, 2021), which discloses an in vitro method for contacting a population of human stem cells with an α(1,3)-fucosyltransferase and a fucose donor for enhanced binding to E-selectin (e.g., paragraph 9). Xia discloses finding optimal conditions for in vitro fucosylation, including manganese concentration (e.g., paragraph 50) and discloses only the concentration of 10 mM MnCl2 for fucosylation (e.g., paragraph 43). However, according to the instant 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: Given that the population of cells and reaction conditions to form the population of modified cells are unlimited and given the limited guidance provided by the instant specification and prior art, more than routine experimentation would be required to treat all cells with the recited purified α-1,3-fucosyltransferase under any reaction conditions to form a population of modified cells comprising CD44 structures with α-1,3-fucose modifications that bind E-selectin, and wherein the population of modified cells has a viability of at least 70% at 24 hours after the contacting with the α-1,3-fucosyltransferase.
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the amount of experimentation required, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claims 48-51 and 53-66 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection. 
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”. For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. MPEP § 2163 further states that a “representative number of species” means that the species which are adequately described are representative of the entire 
The instant claims are drawn to a method of administering a population of modified cells to a subject comprising the steps of: 
(1) contacting a population of cells in vitro with a purified α-1,3-fucosyltransferase capable of transferring 1.0 μmole of fucose to an acceptor per minute at pH 6.5 at 37oC in a physiologically acceptable solution comprising a fucose donor, without the input of divalent metal co-factors, thereby forming the population of modified cells comprising modified CD44 structures that bind E-selectin, and wherein the population of modified cells has a viability of at least 70% after 24 hours after the contacting with the α-1,3-fucosyltransferase; and 
(2) administering the population of modified cells to the subject.
Given a broadest reasonable interpretation, the population of cells that are treated with the purified α-1,3-fucosyltransferase to form the population of modified cells is unlimited. 
Given a broadest reasonable interpretation, the recitation of “capable of transferring 1.0 μmole of fucose to an acceptor per minute at pH 6.5 at 37oC in a physiologically acceptable solution comprising a fucose donor” is interpreted as describing characteristics of the recited purified α-1,3-fucosyltransferase and does not limit the reaction conditions for forming the population of modified cells. Rather, the reaction conditions for forming the population of modified cells – with the exception of the requirement of being “without the input of divalent metal co-factors” – are interpreted as being unlimited. 
in vitro with the recited purified α-1,3-fucosyltransferase to thereby form a population of modified cells comprising modified CD44 structures that bind E-selectin, and wherein the population of modified cells has a viability of at least 70% after 24 hours after the contacting with the α-1,3-fucosyltransferase. In this case, the specification discloses an actual reduction to practice of a single representative species of forming a population of modified cells comprising modified CD44 structures that bind E-selectin, and wherein the population of modified cells has a viability of at least 70% at 24 hours after contacting with α-1,3-fucosyltransferase – providing a population of cells that expresses α(2,3)-sialylated CD44 and contacting the population of cells in vitro with a purified α-1,3-fucosyltransferase in a physiologically acceptable solution that comprises a fucose donor and does not comprise divalent metal co-factors, thereby forming a population of modified cells comprising CD44 structures with α-1,3-fucose modifications that bind E-selectin, and wherein the population of modified cells has a viability of at least 70% at 24 hours after the contacting with the α-1,3-fucosyltransferase. Other than this single species, the specification fails to disclose any other cells and/or reaction conditions to form a population of modified cells comprising CD44 structures with α-1,3-fucose modifications that bind E-selectin, and wherein the population of modified cells has a viability of at least 70% at 24 hours after the contacting with the α-1,3-fucosyltransferase. As noted above, the cells and reaction conditions to form a population of modified cells comprising CD44 structures with α-1,3-fucose modifications that bind E-selectin, and wherein the population of modified cells has a viability of at least 70% at 24 hours after the contacting with the α-1,3-fucosyltransferase are 
One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the recited genus. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 

Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 48-51 and 53-66 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 21, 28, 29, 34, 36, 41, and 51 of U.S. Patent No. 8,084,236 B2 (cited on the IDS filed on June 28, 2021) in view of Sackstein, R. (US 2003/0040607 A1; cited on the IDS filed on June 28, 2021; hereafter “Sackstein”).
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); and In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other.
Regarding claims 48, 51, and 53-56 of this application, claim 21 of the patent recites (in relevant part) an ex vivo method for modifying a glycan on the surface of a viable cell, the method comprising: contacting a population of cells or cell particles with a sugar donor and an exogenous glycosyltransferase, wherein said modification is performed in a physiologically acceptable solution substantially free of divalent metal 
claim 28 of the patent recites the method of claim 21, wherein said cell expresses CD44; 
claim 34 of the patent recites the method of claim 31, comprising contacting the cell in the presence of a fucose donor with a purified alpha-1,3-fucosyltransferase in a physiologically acceptable solution free of divalent metal ions, to form a modified cell or cell particle, wherein the modified cell displays increased binding to E-selectin as compared to an unmodified cell; and
claim 51 of the patent recites the method of claim 46, wherein the viability of the cell is at least 90% at 24 hours after contact with the glycosyltransferase.
Regarding claims 49, 50, and 57 of this application, claim 41 of the patent recites (in relevant part) the method of claim 40, wherein said stem cell is a mesenchymal stem cell.
Regarding claim 65 of this application, claim 36 of the patent recites the method of claim 21, wherein the cell expresses CD44 and does not bind E-selectin, and wherein the cell is contacted in the presence of a sialic acid donor with a purified sialyltransferase in a physiologically acceptable solution free of glycerol and of divalent metal ions.
Regarding claim 66 of this application, claim 29 of the patent recites the method of claim 21, wherein said cell is CD34–.

Regarding administering the cells to a subject as recited in claim 48, the reference of Sackstein teaches stem cells that bind to E-selectin and administering the stem cells to treat various disorders in a subject (paragraphs [0009] and [0010]).
Regarding claims 58 and 59, Sackstein teaches the subject is a human or mouse (paragraph [0136]).
Regarding claim 60, Sackstein teaches a method for isolating stem cells and administering the isolated cells (paragraph [0119]). Sackstein teaches the cell can be modified to increase the E-selectin ligand affinity (paragraph [0121]).    
Regarding claim 61 and 62, Sackstein teaches the route of administration includes intravenous administration (paragraph [016]). 
Regarding claims 63 and 64, Sackstein teaches that selectin-mediated interactions are critical for steady-state, tissue-specific homing for hematopoietic progenitor cell entry into bone marrow. 
In view of the teachings of Sackstein, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of the claims of the patent according to Sackstein, i.e., administer the stem cells to a subject including a human or a mouse, to administer the cells autogeneically, intravascularly, or intravenously, and for the cells to home to sites of E-selectin expression including bone marrow. One would have been motivated to and would have had a reasonable 

Claims 48-51 and 53-66 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 14, 15, 19, and 27 of U.S. Patent No. 8,728,810 B2 (cited on the IDS filed on June 28, 2021) in view of Sackstein (supra).
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); and In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other.
Regarding claims 48, 51, and 65 of this application, claim 14 of the patent recites a method of modifying CD44 expressed on the sur faces of a population of CD44-expressing cells, the method comprising treating the population of cells ex vivo with 
i) a purified sialyltransferase in a physiologically accept able solution without the input of divalent metal co factors and in the presence of a sialic acid donor; and 

thereby forming a population of CD44-expressing cells modified without the input of divalent metal co-factors, wherein the modified CD44-expressing cells have fucosylated CD44 structures on the surfaces thereof and bind E-selectin, and wherein the population has a viability of at least 70% at 24 hours after the treatment.
Regarding claims 49, 50, and 57 of this application, claim 19 of the patent recites (in relevant part) the method of claim 18, wherein said population of CD44-expressing cells is a mesenchymal stem cell.
Regarding claims 53-56 of this application, claim 27 of the patent recites the method of claim 14, wherein the viability of the modified CD44-expressing cell population is at least 90% at 24 hours after contact with the alpha-1,3-fucosyltransferase.  
Regarding claim 66 of this application, claim 15 of the patent recites the method of claim 14, wherein said CD44-expressing cells modified without the input of divalent metal co factors are CD34– prior to said treatment.
The difference between the claims of this application and the claims of the patent is that the claims of the patent do not recite administering the cells to a subject as recited in claim 48 of this application and do not recite the limitations of claims 58-64 of this application. 

Regarding claims 58 and 59, Sackstein teaches the subject is a human or mouse (paragraph [0136]).
Regarding claim 60, Sackstein teaches a method for isolating stem cells and administering the isolated cells (paragraph [0119]). Sackstein teaches the cell can be modified to increase the E-selectin ligand affinity (paragraph [0121]).    
Regarding claim 61 and 62, Sackstein teaches the route of administration includes intravenous administration (paragraph [016]). 
Regarding claims 63 and 64, Sackstein teaches that selectin-mediated interactions are critical for steady-state, tissue-specific homing for hematopoietic progenitor cell entry into bone marrow. 
In view of the teachings of Sackstein, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of the claims of the patent according to Sackstein, i.e., administer the stem cells to a subject including a human or a mouse, to administer the cells autogeneically, intravascularly, or intravenously, and for the cells to home to sites of E-selectin expression including bone marrow. One would have been motivated to and would have had a reasonable expectation of success to do this because the stem cells prepared by the method of the patent exhibit increased binding to E-selectin and Sackstein teaches administering stem cells that bind to E-selectin for treatment of various disorders. Therefore, the method of 

Conclusion
Status of the claims:
Claims 48-67 are pending.
Claims 52 and 67 are withdrawn from consideration.
Claims 48-51 and 53-66 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656